Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on March 14, 2022 have been fully considered but they are not persuasive. Applicant alleges that the cited references fail to teach the amended portions of claims 1, 19 and 20. Namely, Applicant alleges that the references doe not teach or disclose “determining a current application mode of an application installed on the handheld device, wherein the application includes the current application mode and a second application mode.” Examiner respectfully disagrees.  
First, Applicant argues that Yato allegedly does not disclose “an application with different modes”. Examiner respectfully submits that Yakoi clearly discloses this limitation as properly addressed below. Yakoi discusses program cartridges with vertical and horizontal modes (generally at least at Abstract, [0008], [0013]) and mode determination at [0103] and FIGS. 24-26).  Applicant secondarily  argues that Yato does not disclose an application “installed” in the information processing apparatus. Although at FIG. 11 and [0055]-[0056], Yato clearly discloses images displayable in first and second orientations, which, as would be understood by one of ordinary skill would inherently require a program for operation, Examiner respectfully submits that Yakoi clearly discloses programs being installed on the device with program cartridges being memorized by the devices for operation (see generally Abstract and as addressed below). Thus, Examiner respectfully submits these limitations are clearly disclosed by the references and properly addressed below. Thus, the claims stand rejected. 
At page 9, Applicant argues DeBusk does not teach “a phone mode” and “an inventory management mode”. Applicant appears to agree that DeBusk “teaches the inventory management on a phone” as stated in the Remarks at page 9, which, as would be obvious to one of ordinary skill, clearly discloses two operation modes, a phone mode, and an inventory management mode, both of which operate within the operating system running on the phone. In addition, DeBusk discloses that the inventory management system has multiple modes of operation to manage various inventories as disclosed at [0029] describing managing inventory of medical supplies, dispensing products/supplies, and payment.  Therefore, Examiner respectfully submits DeBusk clearly teaches at least two operating modes as would be obvious to one of ordinary skill. As such, the claims stand as rejected and properly addressed below. 
Regarding amendments to claims 19 and 20, Examiner respectfully submits these claims have been properly addressed below using the cited references of record. Therefore, Examiner respectfully submits these claims have been properly addressed and rejected below.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yato, US 2012/0081845 A1 (hereinafter “Yato”) in view of Yokoi et al., US 2004/0235569 A1 (hereinafter “Yokoi”). 
Regarding claim 1, Yato discloses a handheld device (generally FIGS. 10A-10B describing  comprising:
a first physical button located on a first side of the handheld device (see at least FIGS 10A-D with buttons 4A described at least at [0051]-[0054]), wherein the first physical button is configured to perform a first action related to a first software function (see at least FIG. 11 and [0055]-[0056] with a function 1 assigned to button A in the lateral holding case 1 as depicted in orientation of FIG. 10A);
a second physical button located on a second side of the handheld device (see at least FIGS. 10A-D with buttons 4B described at least at [0051]-[0054]), wherein the second physical button is configured to perform a second action related to a second software function (see at least FIG. 11 and [0055]-[0056] with a function 4 assigned to button B in the lateral holding case 1 as depicted in FIG. 10A); and
a controller (see at least FIG. 3 with controller 31) configured to:
calculate an orientation of the handheld device (see at least orientation detector 32 capable of determining orientation as described at [0029] and [0031] and [0034]);
identify a device orientation state associated with the orientation (See at least FIG. 3 and [0031] and [0034] describing determining the state of the device therein);
determine an orientation condition based on the device orientation state (See at least [0029] describing holding condition determined based on the orientation state at [0029] and [0031] and [0034]);
configure, based on the orientation condition and the current application mode of the handheld device, the first physical button to perform a third action related to the first software function  (see at least FIG. 11 and [0055]-[0056] with a function 7 assigned to button A in the lateral holding case 2 as depicted in orientation of FIG. 10B); and
configure, based on the orientation condition and the current application mode, the second physical button to perform a fourth action related to the second software function (see at least FIG. 11 and [0055]-[0056] with a function 10 assigned to button B in the lateral holding case 2 as depicted in FIG. 10B).
However, although Yato clearly discloses configuring different functions for the buttons based on orientation conditions, Yato does not explicitly disclose those functions are based in software and does not explicitly teach or disclose determining a current application mode of an application installed on the handheld device, wherein the application includes the current application mode and a second application mode. 
In the same field of endeavor, Yokoi discloses button functions are based in software (See at least [0016] game program as described therein and [0058] describing the program therein) determining a current application mode of an application installed on the handheld device (see at least Yokoi describing the different cartridges and program datum thereon at least at the Abstract, which constitutes a program and describing a horizontal display mode at least at FIGS. 25-26 and described at least at [0121]-[0125]), wherein the application includes the current application mode and a second application mode (see at least [0008] and [0011] describing game with both vertical and horizontal modes further see at least FIGS. 5-7, 22 and 25-26 describing vertical scrolling mode of the game and horizontal scrolling mode at least at [0058]-[0059] and [0092]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the device of Yato to incorporate the software program as disclosed by Yokoi because the references are within the same field of endeavor, namely, handheld devices with physical buttons that change function based on orientation. The motivation to combine these references would have been to improve interchangeability and operation of multiple programs on the device (see Yokoi at least at [0047] and [0071]-[0074]) commonly understood goals in the art. Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 2, Yato in view of Yokoi discloses the handheld device of claim 1 (see above), wherein the first side and the second side represent opposing vertical sides of the handheld device (See Yato at least FIGS. 10A-D with placement of the buttons on opposing sides of the screen and device).

Regarding claim 3, Yato in view of Yokoi discloses the handheld device of claim 1 (see above), wherein the first software function and the second software function are defined by the current application mode (See at least Yokoi describing software functions based on the current application mode at [0058]).

Regarding claim 4, Yato in view of Yokoi discloses the handheld device of claim 3 (see above), wherein the current application mode specifies an application currently being displayed by the handheld device and both the first software function and the second software function control functions of the application (See at least Yokoi describing various displayed components of a role of the character at [0058]-[0059] and the resulting functions therein).

Regarding claim 5, Yato in view of Yokoi discloses the handheld device of claim 1 (see above), wherein the first action is equivalent to the fourth action and the second action is equivalent to the third action (see at least Yato at FIGS. 10A and 10B using buttons A and C, and see FIG. 11 with lateral holding case 1 and lateral holding case 2. Button A changes from function 1 to function 7, while Button C changes from function 7 to function 1).

Regarding claim 6, Yato in view of Yokoi discloses the handheld device of claim 5 (see above), wherein the first software function is equivalent to the second software function (See at least Yato describing same functions assigned to respective buttons at [0054]).

Regarding claim 12, Yato in view of Yokoi discloses the handheld device of claim 1 (see above), wherein the orientation condition is defined by a function map for the device orientation state (See Yato at least FIGS 10A-10D and 11 illustrating maps of functions for buttons A-D, and wherein the function map specifies a button mapping associated with the current application mode, wherein the button mapping maps the third action to the first physical button and the fourth action to the second physical button (see Yato generally FIG. 11 and [0055]-[0056] illustrating various pressing of the buttons as first second and third actions, the mapping of which can be arranged in accordance with the applications as disclosed by Yakoi generally, nomenclature of actions, buttons and functions being necessitated and mapped in accordance with the program and its application mode and the orientation of the device as would be understood by one of ordinary skilled in the art).

Regarding claim 13, Yato in view of Yokoi discloses the handheld device of claim 12 (see above), further comprising: a memory configured to store: a plurality of function maps including the function map for the device orientation state (Yato at FIG. 11 with reference to FIG. 3 and storage 34 and 34A as described at [0034] and [0055]), wherein the plurality of function maps further includes a second function map for a second device orientation state (see Yato at least FIG. 11 with 4 function maps), wherein the second function map specifies a second button mapping associated with the current application mode (see at least FIG. 11 described at [0052]-[0056]), wherein the second button mapping maps the first action to the first physical button and the second action to the second physical button (See at least FIGS. 10A-10D with FIG. 11 and [0052]-[0056] with nomenclature of buttons and related actions associated with the functions being obvious to one of ordinary skill in the art.


Regarding claim 14, Yato in view of Yokoi discloses the handheld device of claim 1 (see above), wherein the controller is further configured to: detect a change from the current application mode to the second application mode (see at least Yokoi disclosing various interchangeable cartridges 10 with programs thereon, with certain cartridges having first/second horizontal/vertical orientation detection for various functions at [0071]) and update, based on the orientation condition and the second application mode, the first software function performed by the first physical button from the second action to the third action  (see Yokoi at least [0071] describing the two vertical and horizontal modes, further see at least Yato at FIGS. 10A-D and 11 described at [0052]-[0059]).

Regarding claim 15, Yato in view of Yokoi discloses the handheld device of claim 14 (see above), wherein the orientation condition defines a function map for the device orientation state (see Yato at least FIG. 11 generally), and wherein the function map specifies a third mapping associated with the second application mode (see Yato at least FIG. 11 generally illustrating the mapping of buttons accordingly and at [0053]-[0056]), wherein the third mapping maps the first action to the first physical button and the third action to the second physical button and the second mapping maps the section action to the first physical button and the fourth action to the second physical button (see Yato generally FIG. 11 and [0055]-[0056] illustrating various pressing of the buttons as first second and third actions, the mapping of which can be arranged in accordance with the applications in accordance with the applications as disclosed by Yakoi generally, as would be understood by one of ordinary skilled in the art).

Regarding claim 16, Yato in view of Yokoi discloses the handheld device of claim 1 (see above), wherein the orientation condition is a change from a first device orientation state to a second device orientation state (see at least Yato at FIG. 11 with various orientations changing the orientation state and mapping the button functions accordingly and as described at least at [0052]-[0056]).

Regarding claim 17, Yato in view of Yokoi discloses the handheld device of claim 1 (see above), wherein the controller is further configured to: configure, based on the orientation condition and the current application mode, the second application mode of the application (see Yato at least FIGS. 10A-D and 11 with various additional modes of the buttons of the handheld device based on pressing described at least at [0052]-[0056]).

Regarding claim 19, it is similar in scope to claim 1 above; the only difference being claim 19 is directed to a method for a controller coupled to a handheld device (See Yato at FIG. 3 illustrating controller 31 and method illustrated at FIGS. 6 and 7, further see at least claim 2 of Yokoi and FIGS. 14-21 generally) wherein the current application mode is associated with the first orientation of the handheld device and the second application mode is associated with a second orientation of the handheld device (see Yato at Abstract at least first and second orientations with images displayed accordingly constituting modes related to the orientation; and further see Yakoi at least at claim 16 and further at claims 22-32 with vertical and horizontal modes described therein and at least at [0092] and [0113]).  Therefore, claim 19 is similarly analyzed and rejected as claim 1. 

Regarding claim 20, it is similar in scope to claim 1 above; the only difference being claim 20 is directed to a non-transitory computer-readable medium storing instructions that are executed by a controller coupled to a handheld device (see at least Yato at FIG. 3 with storage 34 connected to the controller 31 within the device of FIG. 2 and 10A-D; and Yokoi at FIG. 5 with system LSI 49 described at [0072]-[0073]) wherein the current application mode is associated with the first orientation of the handheld device and the second application mode is associated with a second orientation of the handheld device (see Yato at Abstract at least first and second orientations with images displayed accordingly constituting modes related to the orientation; and further see Yakoi at least at claim 16 and further at claims 22-32 with vertical and horizontal modes described therein and at least at [0092] and [0113]). Therefore, claim 20 is similarly analyzed and rejected as claim 1.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yato in view of Yokoi as applied to claim 6 above, and further in view of Choi et al., US 2015/0061412 A1 (hereinafter “Choi”).
Regarding claim 7, Yato in view of Yokoi discloses the handheld device of claim 6 (see above). 
However, although Yokoi discloses a button 8 for controlling volume (FIG. 2), Yato in view of Yokoi does not explicitly disclose wherein the first software function controls a volume of the handheld device, the second software function controls the volume of the handheld device, the first action increases the volume of the handheld device, the second action decreases the volume of the handheld device, the third action decreases the volume of the handheld device, and the fourth action decreases the volume of the handheld device.
In the same field of endeavor, Choi discloses wherein the first software function controls a volume of the handheld device (See at least FIGS. 2 and 3 and [0044]-[0045]), the second software function controls the volume of the handheld device, the first action increases the volume of the handheld device, the second action decreases the volume of the handheld device, the third action decreases the volume of the handheld device, and the fourth action decreases the volume of the handheld device (see at least FIGS. 2-3 illustrating the up volume and down volume button functions switching to down volume and up volume functions respectively in accordance with the orientation of the device as described at [0044]-[0045] therein).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the orientation adaptive handheld device of Yato in view of Yokoi to incorporate the volume functioning and reorienting as disclosed by Choi because the references are within the same field of endeavor, namely, handheld devices. The motivation to combine these references would have been to improve functionality for the user with less confusion and more intuition (see Choi at least at [0045). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yato in view of Yokoi as applied to claim 1 above, and further in view of DeBusk et al., US 2016/0110780 A1 (hereinafter “DeBusk”).

Regarding claim 8, Yato in view of Yokoi discloses the handheld device of claim 1 (see above),
 However, Yato in view of Yokoi does not explicitly disclose wherein the current application mode indicates an inventory management mode is currently active on the handheld device, the first software function controls an inventory function of the handheld device, the first action operates a barcode scanner associated with the inventory function, and the third action operates a camera associated with the inventory function.
In the same field of endeavor, DeBusk discloses wherein the current application mode indicates an inventory management mode is currently active on the handheld device (see at least [0007]-[0010] as indicated by the user interface), the first software function controls an inventory function of the handheld device, the first action operates a barcode scanner associated with the inventory function, and the third action operates a camera associated with the inventory function (see at least claim 1 generally describing a camera and scanner of the device as disclosed at [007]-[0010]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the orientation detecting device of Yato in view of Yokoi to incorporate the multimode device as disclosed by DeBusk because the references are within the same field of endeavor, namely, handheld devices with adjustable functionality. The motivation to combine these references would have been to improve versatility of the handheld device for various application (see DeBusk at least at [0006]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 18, Yato in view of Yokoi discloses the handheld device of claim 17 (see above). 
However, Yato in view of Yokoi does not explicitly disclose wherein the current application mode indicates a phone mode of a software application that is currently active on the handheld device, and the secondary mode is an inventory management mode of the software application.
In the same field of endeavor, DeBusk discloses wherein the current application mode indicates a phone mode of a software application that is currently active on the handheld device, and the secondary mode is an inventory management mode of the software application (See at least generally [0007]-[0010] describing inventory management software and the interface displayed thereon as an indicator; and further the device being a phone the interface of which would be an indicator of such mode).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the orientation detecting device of Yato in view of Yokoi to incorporate the multimode device as disclosed by DeBusk because the references are within the same field of endeavor, namely, handheld devices with adjustable functionality. The motivation to combine these references would have been to improve versatility of the handheld device for various application (see DeBusk at least at [0006]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yato in view of Yokoi as applied to claim 1 above, and further in view of Ku, US 2011/0259724 A1 (hereinafter “Ku”).
Regarding claim 9, Yato in view of Yokoi discloses the handheld device of claim 1 (see above).  
However, Yato in view of Yokoi does not explicitly disclose wherein to calculate the orientation, the controller is further configured to: determine a tilt position of the handheld device based on the orientation, wherein the tilt position is based on an angular relationship between the handheld device and a direction of gravity, and the orientation is based on the tilt position.
In the same field of endeavor, Ku discloses wherein to calculate the orientation, the controller is further configured to: determine a tilt position of the handheld device based on the orientation, wherein the tilt position is based on an angular relationship between the handheld device and a direction of gravity, and the orientation is based on the tilt position (see at least FIG. 4 [0027]-[0029] describing a 3-axis tilt sensor capable of determining the tilt position of the device).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the orientation detecting device of Yato in view of Yokoi to incorporate the 3-axis tilt sensor as disclosed by Ku because the references are within the same field of endeavor, namely, handheld devices with adjustable input keys and buttons based on orientation. The motivation to combine these references would have been to improve intuitive inputs on a handheld device (see Ku at least at [0005]-[0007]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 10, Yato in view of Yokoi further in view of Ku discloses the handheld device of claim 9 (see above), wherein the tilt position specifies a left tilt of the handheld device or a right tilt of the handheld device (See Ku at [0034] and Table 1) and wherein the device orientation state includes one of a first vertical position with the left tilt (See at least Ku at [0034] and further see Yato describing vertical orientation at FIGS. 10A-D the combination of tilt in view of vertical orientation would be obvious to one of ordinary skill), a second vertical position with the right tilt (See at least Ku at [0034] and further see Yato describing vertical orientation at FIGS. 10A-D the combination of tilt in view of vertical orientation would be obvious to one of ordinary skill), a first horizontal position, and a second horizontal position (See at least Yokoi at [0102] capable of determining the horizontal position).

Regarding claim 11, Yato  teaches the 3 angle orientations ( see figs, 2A, 2B [0026-0027] ); in view  Ku further discloses the handheld device of claim 9 (see above), wherein the controller is further configured to: calculate the angular relationship between the handheld device and the direction of gravity by: calculating a value of a based on a first angle between a first axis parallel to a vertical side of the handheld device and the direction of gravity  (see Ku at least FIG. 4 [0027]-[0029] describing a 3-axis tilt sensor capable of determining the tilt position of the device, this being one axis); calculating a value of f based on a second angle between a second axis parallel to a horizontal side of the handheld device and the direction of gravity  (see Ku at least FIG. 4 [0027]-[0029] describing a 3-axis tilt sensor capable of determining the tilt position of the device, determining a second axis); and calculating a value of y based on a third angle between a third axis perpendicular to a display of the handheld device (see Ku at least FIG. 4 [0027]-[0029] describing a 3-axis tilt sensor capable of determining the tilt position of the device, this being a third axis), wherein the orientation is based on the value of a, the value of f, and the value of y (see Ku at least FIG. 4 [0027]-[0029] describing a 3-axis tilt sensor capable of determining the tilt position of the device to determine an orientation, as also described in Yato generally at FIG. 3 and gyro sensor 32 described at [0031]-[0032] and [0021]).








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/               Examiner, Art Unit 2623   

		/AMARE MENGISTU/                                           Supervisory Patent Examiner, Art Unit 2623